Citation Nr: 9911993	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying the veteran's claim of 
entitlement to service connection for tinnitus.

As a preliminary matter, the Board observes that in an August 
1998 rating decision, the RO granted service connection for 
migraine headaches and assigned a 10 percent disability 
evaluation effective from January 27, 1998.  Subsequently, in 
a statement received in September 1998, the veteran indicated 
that he disagreed with the disability percentage assigned his 
migraine headaches as well as the effective date of the 
award.  The veteran again reiterated his disagreement with 
the RO disposition of these matters at a videoconference 
hearing held before the undersigned in January 1999, and 
provided testimony to the Board at that time.  However, these 
matters are not in appellate status at this time, and are 
referred to the RO for appropriate adjudication, issuance of 
a statement of the case, and accomplishment of any further 
indicated development.


REMAND

The veteran contends that service connection should be 
established for tinnitus.  He asserts that his tinnitus is 
either related to his exposure to acoustic trauma in service 
or to his service-connected hearing loss.  The RO's denial of 
the veteran's claim for service connection for hearing loss 
was predicated, in part, on a finding that tinnitus had not 
been diagnosed by a competent medical professional.  In this 
regard, the Board notes that the veteran was afforded a VA 
rating examination in December 1996, and the examiner 
specifically indicated that the veteran denied the presence 
of tinnitus.  However, the veteran indicated at a 
videoconference hearing held in January 1999 that he did 
inform the examiner that he had tinnitus and that some error 
must have been made in the report.  As the veteran has 
asserted that the December 1996 VA examination is in error, 
the Board finds that another VA examination may clarify the 
issue of whether the veteran does, in fact, have tinnitus 
diagnosed by a medical professional.

The Board observes further, that at the January 1999 hearing, 
the veteran also indicated that he had had a fair amount of 
audiological treatment by private and VA medical 
professionals, and he indicated that he had had ongoing 
treatment by audiologists at VA at least up until one month 
prior to the hearing.  The Board notes that when the veteran 
specifies that records of pertinent VA medical treatment 
exist, VA is required to obtain those records.  See 38 
U.S.C.A. § 5103 (West 1991); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, the Board must return the case to the RO 
to obtain those records for proper consideration of the 
veteran's claim.

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of 
audiological treatment received for 
disabilities relating to his ears since 
1996, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine whether the veteran has 
tinnitus and the nature and etiology of 
the disorder, if present.  The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner before the examination for 
proper consideration of the medical 
history.  The examination report should 
indicate whether such a review of the 
claims file was conducted.  All necessary 
tests and studies should be performed and 
all clinical manifestations should be 
reported in detail.  Additionally, the 
audiologist is requested to state an 
opinion as to whether it is as least as 
likely as not that the veteran has 
tinnitus and the likelihood that such 
tinnitus, if present, is related to the 
veteran's military service or to a 
service-connected disability such as 
bilateral hearing loss.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran, 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 

intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






